third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc pa mehara postn-101642-15 uilc date date to kenneth c peterson attorney cc lb_i ctn ln from bridget tombul senior technician reviewer branch procedure administration subject ---------------------------------------- this memorandum responds to your request for assistance this advice may not be used or cited as precedent legend llc partnership member member parent ------------------------------------- --------------------------------------- --------------------------------------------- -------------------------------------------- issue who must sign a form_2848 power_of_attorney and declaration of representative for a non-tefra llc partnership where the llc member manager is an indirect subsidiary and included on the consolidated_group return of a parent_corporation conclusion the form_2848 must be signed by a corporate officer of the common parent for the consolidated_year to which representation applies postn-101642-15 factual background the partnership entity llc partnership is a non-tefra entity it has two members member and member both members are domestic c corporations on the schedule k-1s attached to the return member is identified as an llc member- manager and member is identified as an llc member member is also designated as tax_matters_partner on the form_1065 member is a subsidiary and included on the consolidated_group return of parent law and analysis a power_of_attorney is required for the representation of taxpayers before the internal_revenue_service service a taxpayer uses a form_2848 to authorize an individual who is authorized to practice before the service to represent the taxpayer before the service the individual who must execute a form_2848 depends on the type of taxpayer involved sec_601_503 in the case of an affiliated_group_of_corporations that file a consolidated_return a power_of_attorney should be signed by the group’s agent for the consolidated_return_year to which the representation applies in general the common parent for the consolidated_return_year is the group’s agent for that year under sec_1_1502-77 applicable for return years beginning on or after date the common parent is the sole agent for each member of the group for all matters relating to the income_tax_liability for the consolidated_return_year unless it is a matter reserved to a subsidiary under sec_1_1502-77 in the case of a corporation a power_of_attorney must be signed by an officer of the corporation having the authority to legally bind the corporation who must certify that he or she has that authority sec_601_503 in the case of a partnership a power_of_attorney must be executed by all the partners or if executed in the name of the partnership by the partner or partners duly authorized to act for the partnership who must certify that it has that authority a partner is authorized to act in the name of a partnership if under state law the partner has authority to bind the partnership see sec_601_503 and instructions for form_2848 rev date in publication taxation of limited_liability companies the service defines a member manager as any owner of an interest in the llc who alone or together with others has the continuing authority to make the management decisions necessary to conduct the business for which the llc was formed postn-101642-15 the taxpayer being represented on the form_2848 is an llc partnership and member is a member manager of llc partnership ordinarily since member is a corporation the form_2848 would be signed by a corporate officer of member member however is also a member of a consolidated_group and under sec_1_1502-77 the common parent is the sole agent for each member of the group for all matters relating to the income_tax_liability for the consolidated_return_year unless it is a matter reserved to a subsidiary under sec_1_1502-77 signing a form_2848 for an llc is not a matter reserved to a subsidiary under the consolidated_return_regulations indeed sec_1_1502-77 provides that a parent of a consolidated_group executes all other documents not listed therein accordingly we recommend that the taxpayer secure the signature of an officer of the common parent on the form_2848 the common parent should be described as john doe corporate office title parent ein as the common parent and agent for parent and subsidiaries including member as member manager of llc partnership see irm exhibit formats for tmp signatures when signing extensions this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
